              Case 2:20-cv-00190-MJP Document 129 Filed 07/13/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          ANTHONY JAY BREDBERG,                            CASE NO. C20-190 MJP

11                                 Plaintiff,                MINUTE ORDER RE
                                                             INSUFFICIENT SERVICE;
12                  v.
                                                             STRIKING PENDING MOTIONS
13          RANDY MIDDAUGH, et al.,

14                                 Defendants.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          Defendants Randy Middaugh, Sean Curran, and Emily Swaim contend they were not

19   properly served because Plaintiff failed to effectuate service as required by Federal Rule of Civil

20   Procedure 4(e)(2)(A)-(B), through one of the following methods: (1) delivering a copy of the

21   summons and complaint to the named individual personally, (2) leaving a copy at the

22   individual’s dwelling or usual place of abode with someone of suitable age and discretion, or (3)

23   delivering a copy to an agent authorized by appointment or by law. Because more than 90 days

24


     MINUTE ORDER RE INSUFFICIENT SERVICE; - 1
              Case 2:20-cv-00190-MJP Document 129 Filed 07/13/20 Page 2 of 2



 1   has passed since Plaintiff filed his Complaint in this matter, he must SHOW CAUSE within 20

 2   days of the date of this Order why he has not perfected service or he may not file amended

 3   claims against these Defendants.

 4          Further, pursuant to the Court’s Order Dismissing this action (Dkt. No. 128), the Court

 5   STRIKES as moot Defendants’ motions for summary judgment (Dkt. Nos. 62, 71, 94, 102) and

 6   the Parties’ motions relating to the motions to dismiss (Dkt. Nos. 77, 87). The Parties may

 7   re-file these motions once Plaintiff has filed his amended complaint.

 8

 9          The clerk is ordered to provide copies of this order to all counsel.

10          Filed July 13, 2020.

11
                                                    William M. McCool
12                                                  Clerk of Court

13                                                   s/Lowell Williams
                                                     Deputy Clerk
14

15

16

17

18

19

20

21

22

23

24


     STRIKING PENDING MOTIONS - 2
